CRAWLEY, Judge,
dissenting.
I conclude that the trial court’s order finding the husband in contempt violates § 20, Constitution of Alabama 1901, which states that “no person shall be imprisoned for debt.” The trial court found the husband in contempt for failing to pay certain income tax liabilities as ordered in the divorce judgment. It is undisputed that the provision of the divorce judgment relating to the income tax payments is a division of a marital debt reached by an agreement that was incorporated into the divorce judgment.
Our supreme court has held that § 20 prohibits a finding of contempt based on a failure to comply with an order of the court to pay a debt. Thompson v. Thompson, 282 Ala. 248, 210 So.2d 808 (1968). This court has held that § 20 does not prohibit the imposition of contempt sanctions for the failure to comply with a divorce judgment, based on ore tenus evidence, that orders the payment of a marital debt. Evans v. Evans, 625 So.2d 438 (Ala.Civ.App.1993). I disagree with the distinction made in Evans that only a settlement agreement providing for payment of a debt is subject to § 20. The supreme court has made no such distinction. Thompson, supra.